On the court’s own motion, Seymour Kreisel, Esq., 53 East 34th Street, New York, N. Y., is assigned as appellant’s attorney (in place of Anthony F, Marra, Esq.), to prosecute the appeal. Appellant’s time to perfect the appeal is further enlarged to the April Term, beginning March 28, 1966; appeal ordered on the calendar for said term. By a prior order, dated December 31, 1964, appellant was granted leave to prosecute the appeal on the original papers (including the typewritten minutes) and on a typewritten brief; and pursuant to statute (Code Grim. Pro., § 456), the clerk of the Trial Court was directed to furnish without charge to appellant’s counsel a transcript of the stenographic minutes. Ughetta, Acting- P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.